DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second Office action on the merits.

Status of Claims
	This Office Action is in response to amendments filed on August 25, 2021.	
Claims 1 and 3 are currently amended.
Claims 5-8 are newly added.
	Claims 1-8 are pending.

Response to Remarks and Arguments
Claim Interpretation.
	The outstanding Claim Interpretation analysis for the term “navigation unit configured to retrieve…” in claims 1-3 is withdrawn in view of Applicant’s amendments clarifying, “a navigation unit including circuitry configured to retrieve…”.  
Claim Rejections – 35 USC § 112(b).
	The outstanding 35 USC 112(b) claim rejections for claims 1 and 3 are withdrawn in view of Applicant’s amendments clarifying “one or more partial routes in a period of time” in claim 1, lines 12-13, and “one or more partial routes in a period of time” in claim 3, lines 12-13.



Claim Rejections – 35 USC § 112(a).
	The outstanding 35 USC 112(a) claim rejections for claims 1 and 3 are withdrawn in view of Applicant’s amendments clarifying “one or more partial routes in a period of time” in claim 1, lines 12-13, and “one or more partial routes in a period of time” in claim 3, lines 12-13.
Claim Rejections – 35 USC § 103.
	Applicants’ arguments with regard to the previous 35 USC 103 rejections of claims 1-4 have been fully considered.  Applicants argue that “no reasonable combination of Ueda and Wheeler would include all of the features recited in amended independent Claims 1 and 3, or claims depending therefrom.”  However, due to the Applicants’ amendments to the claims, a new search was performed for these newly added limitations, which change the scope of the claim, and a new reference was found that teaches these limitations.  
	All of the outstanding 35 USC 103 rejections are withdrawn.  However, Applicants’ amendments necessitated the new grounds of rejection, under 35 USC 103, presented in the Office action below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hisano, Publication US 2018/0364058, in view of Ueda, Publication US 2019/0278286 (hereinafter referred to as “Hisano” and “Ueda”, respectively.)
As per claim 1, Hisano discloses an automated driving device comprising:
…an electronic control unit configured to
determine whether the vehicle departs from the guide route at the branch point while the vehicle is moving to a destination point [see at least Hisano para 8 "…during an automated driving control for a vehicle to follow a route, the vehicle traveling a travel road may be obstructed by an outbreak event such as interruption by another vehicle, pedestrian's running out, unexpected accident.  In such a case, the automated driving system recognizes the outbreak event with the monitoring sensors provided in the vehicle and thus avoid it automatically.  This may lead to the deviation of the vehicle from the route.  For instance, running straight by failing to turn at an intersection at which the vehicle is expected to turn; branching to a different branch road instead of a proper branch road at a branch point."],
when it is determined that the vehicle departs from the guide route at the branch point, request retrieval of a redundant route for guiding the vehicle to the destination point by the navigation unit, and control automated driving of the vehicle based on information of a specific partial route out of the one or more partial routes in a period of time until the navigation unit completes retrieval of the redundant route [see at least Hisano para 9 "The deviation of the vehicle from the route causes the automated driving system to fall into the state of having no route to follow until the navigation system retrieves a new route from the present position to the destination.  The retrieval of a route needs a period of time greater as a distance of the route from a current position to a destination is greater; for instance, the retrieval needs several seconds to several tens of seconds..."; para 12 "It is an object of the present disclosure to provide a route retrieval apparatus and a vehicular automated driving apparatus which dissolve a state, where any route is not present, in a short period of time, when a vehicle is deviated and
when the retrieval of the redundant route is completed by the navigation unit [see at least Hisano para 12 "…a provisional route retriever section configured to retrieve a provisional route to the provisional destination… and to designate the provisional route as a route.  Herein, the route retriever section retrieves a new route from the provisional destination to the destination and ... designates the new route as a route subsequent to the provisional route."],
control automated driving of the vehicle based on information of the redundant route [see at least Hisano para 12 "…designate the provisional route as a route.  Herein, the route retriever section retrieves a new route from the provisional destination to the destination and … designates the new route as a route subsequent to the provisional route."; para 32 "...a vehicle controller section 56 which controls the vehicle to travel to follow a route using the information from the monitoring sensor 52."],
wherein the predetermined length is set such that the navigation unit completes retrieval of the redundant route before traveling of the vehicle on the specific partial route is completed [see at least Hisano para 13 "…the provisional destination designator section designates a provisional destination that is ahead by a predetermined distance along a travel road currently travelled based on the map data…when deviating from the route.  The provisional route retriever section retrieves a provisional route to the provisional destination and designates the retrieved provisional route as a route...the route retriever section retrieves a new route from the provisional destination to a true destination and designates the new route as a route subsequent to the provisional route.  This can dissolve a state failing to have any route in a short period of time, when the vehicle is deviated from the route."]
a navigation unit including circuitry configured to retrieve one or more partial routes with a predetermined length other than a guide route which branch from the guide route at a branch point through which a vehicle is expected to pass before the vehicle passes through the branch point.  However, Ueda teaches this limitation [see at least Ueda Fig. 3; para 59 "Fig. 3 is a diagram showing an example of a settable route to a destination.  As shown in Fig. 3…in a case that there are a plurality of routes having the same distance to the destination…"; para 45 “…Some or all of these components may be realized by hardware (including circuitry)…”]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed in Hisano to use a navigation unit including circuitry configured to retrieve one or more partial routes with a predetermined length other than a guide route which branch from the guide route at a branch point through which a vehicle is expected to pass before the vehicle passes through the branch point as disclosed in Ueda because of the benefit of efficient navigation of autonomous vehicles. [See Ueda paras 5 and 19.]

As per claim 2, Hisano discloses partial routes [see at least Hisano para 12 "…a provisional route retriever section configured to retrieve a provisional route to the provisional destination… and to designate the provisional route as a route.  Herein, the route retriever section retrieves a new route from the provisional destination to the destination and ... designates the new route as a route subsequent to the provisional route."]
Hisano fails to disclose the automated driving device, wherein the navigation unit is configured to retrieve the one or more … routes with an event in which a distance between the vehicle and the branch point becomes less than a threshold distance as a trigger.  However, Ueda teaches this limitation [see at least Ueda para 10 "…the driving control unit is configured to compare the routes to the destination that are able to be selected with each other, and determine the route to the destination 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed in Hisano to use wherein the navigation unit is configured to retrieve the one or more … routes with an event in which a distance between the vehicle and the branch point becomes less than a threshold distance as a trigger as disclosed in Ueda because of the benefit of efficient navigation of autonomous vehicles. [See Ueda paras 5 and 19.]

As per claim 3, Hisano discloses an automated driving device comprising:
…an electronic control unit configured to
determine whether the vehicle departs from the guide route at the branch point while the vehicle is moving to a destination point [see at least Hisano para 8 "…during an automated driving control for a vehicle to follow a route, the vehicle traveling a travel road may be obstructed by an outbreak event such as interruption by another vehicle, pedestrian's running out, unexpected accident.  In such a case, the automated driving system recognizes the outbreak event with the monitoring sensors provided in the vehicle and thus avoid it automatically.  This may lead to the deviation of the vehicle from the route.  For instance, running straight by failing to turn at an intersection at which the vehicle is expected to turn; branching to a different branch road instead of a proper branch road at a branch point."],
when it is determined that the vehicle departs from the guide route at the branch point, request retrieval of a redundant route for guiding the vehicle to the destination point by the route retrieval server, and control automated driving of the vehicle based on information of a specific partial route out of the one or more partial routes in a period of time until the route retrieval server completes retrieval of the redundant route [see at least Hisano para 9 "The deviation of the vehicle from the route causes the and
when the retrieval of the redundant route is completed by the route retrieval server, control automated driving of the vehicle based on the redundant route, [see at least Hisano para 12 "…a provisional route retriever section configured to retrieve a provisional route to the provisional destination… and to designate the provisional route as a route.  Herein, the route retriever section retrieves a new route from the provisional destination to the destination and ... designates the new route as a route subsequent to the provisional route."; para 32 "...a vehicle controller section 56 which controls the vehicle to travel to follow a route using the information from the monitoring sensor 52."],
wherein the predetermined length is set such that the route retrieval server completes retrieval of the redundant route before traveling of the vehicle on the specific partial route is completed [see at least Hisano para 13 "…the provisional destination designator section designates a provisional destination that is ahead by a predetermined distance along a travel road currently travelled based on the map data…when deviating from the route.  The provisional route retriever section retrieves a provisional route to the provisional destination and designates the retrieved provisional route as a 
Hisano fails to explicitly disclose a navigation unit including circuitry configured to retrieve a result of retrieval of one or more partial routes with a predetermined length other than a guide route which branch from the guide route at a branch point through which a vehicle is expected to pass from a route retrieval server before the vehicle passes through the branch point.  However, Ueda teaches this limitation [see at least Ueda Fig. 3; para 59 "Fig. 3 is a diagram showing an example of a settable route to a destination.  As shown in Fig. 3…in a case that there are a plurality of routes having the same distance to the destination…"; para 45 “…Some or all of these components may be realized by hardware (including circuitry)…”]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed in Hisano to use a navigation unit including circuitry configured to retrieve a result of retrieval of one or more partial routes with a predetermined length other than a guide route which branch from the guide route at a branch point through which a vehicle is expected to pass from a route retrieval server before the vehicle passes through the branch point as disclosed in Ueda because of the benefit of efficient navigation of autonomous vehicles. [See Ueda paras 5 and 19.]

As per claim 4, HIsano discloses partial routes [see at least Hisano para 12 "…a provisional route retriever section configured to retrieve a provisional route to the provisional destination… and to designate the provisional route as a route.  Herein, the route retriever section retrieves a new route 
Hisano fails to disclose the automated driving device, wherein the route retrieval serer is configured to retrieve the one or more … routes with an event in which a distance between the vehicle and the branch point becomes less than a threshold distance as a trigger.  However, Ueda teaches this limitation [see at least Ueda para 10 "…the driving control unit is configured to compare the routes to the destination that are able to be selected with each other, and determine the route to the destination according to the traffic management state of the signal in… a case that a difference between distances to the destination is within a predetermined range."; Fig. 3].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed in Hisano to use wherein the route retrieval serer is configured to retrieve the one or more … routes with an event in which a distance between the vehicle and the branch point becomes less than a threshold distance as a trigger as disclosed in Ueda because of the benefit of efficient navigation of autonomous vehicles. [See Ueda paras 5 and 19.]

As per claim 5, Hisano discloses the automated driving device, wherein the redundant route is an alternative route for replacement of the guide route to the destination point [see at least Hisano para 13 "…The provisional route retriever section retrieves a provisional route to the provisional destination and designates the retrieved provisional route as a route…the route retriever section retrieves a new route from the provisional destination to a true destination and designates the new route as a route subsequent to the provisional route.  This can dissolve a state failing to have any route in a short period of time, when the vehicle is deviated from the route."]

As per claim 6, Hisano discloses the automated driving device, wherein the information of the specific partial route is supplied from the navigation unit, and the electronic control unit is configured to control automated driving of the vehicle to the destination point based on the information of the redundant route supplied from the navigation unit [see at least Hisano para 32 "…Based on the program stored in the ROM, the CPU forms several processor sections to achieve an automated driving control function…The processor sections formed by the CPU include: a current position acquirer section 53 which acquires a current position of the vehicle from the current position specifier section 23 in the navigation system 10; a provisional destination designator section 54 which designates a provisional destination ahead of a travel road the vehicle is traveling by a predetermined distance along the travel road; a provisional route retriever section 55 which retrieves a route from a current position to a provisional destination; and a vehicle controller section 56 which controls the vehicle to travel to follow a route using the information from the monitoring sensor 52."]

As per claim 7, Hisano discloses the automated driving device, wherein the redundant route is an alternative route for replacement of the guide route to the destination point [see at least Hisano para 13 "…The provisional route retriever section retrieves a provisional route to the provisional destination and designates the retrieved provisional route as a route…the route retriever section retrieves a new route from the provisional destination to a true destination and designates the new route as a route subsequent to the provisional route.  This can dissolve a state failing to have any route in a short period of time, when the vehicle is deviated from the route."]

As per claim 8, Hisano discloses the automated driving device, wherein the information of the specific partial route is supplied from the navigation unit, and the electronic control unit is configured to control automated driving of the vehicle to the destination point based on the information of the redundant route supplied from the navigation unit [see at least Hisano para 32 "…Based on the program stored in the ROM, the CPU forms several processor sections to achieve an automated driving control function…The processor sections formed by the CPU include: a current position acquirer section 53 which acquires a current position of the vehicle from the current position specifier section 23 in the navigation system 10; a provisional destination designator section 54 which designates a provisional destination ahead of a travel road the vehicle is traveling by a predetermined distance along the travel road; a provisional route retriever section 55 which retrieves a route from a current position to a provisional destination; and a vehicle controller section 56 which controls the vehicle to travel to follow a route using the information from the monitoring sensor 52."]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666